DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 the limitation “the seat belt” lacks antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, 15, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 5902016 A, herein after referred to as Moran).
Regarding claim 1 Moran teaches a seat belt accessory (FIG. 9: 30) comprising: a first fastener (FIG. 2: extending between and including the two instances of 46); the first fastener having an upper component (FIG. 2: 38), a lower component (FIG. 2: both instances of 46 & portion of 34 under and between the two instances of 46), and locking features (FIG. 7: 56); the upper component and lower component of the first fastener each having securing features (FIG. 5: 50 & 52); a connecting member (FIG. 2 & 5: portion of 34 between 42 & the nearest instance of 46); the connecting member extending a length between the first fastener and the second fastener (FIG. 2 & 5: depicted); wherein the upper component of the first fastener is configured to engage the lower component of each of the first fastener by way of the locking features (FIG. 6: depicted). However Moran does not teach a second fastener with locking features. 
However it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively replaced the slot and tongue (FIG. 2: left half) of the child restraint harness clip with a second fastener identical to the first in order to redundantly prevent the harness clip from slipping (column 1, lines 21-64) with the second locking feature.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have alternatively replaced the slot and tongue (FIG. 2: left half) of the child restraint harness clip with a second fastener identical to the first, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 7, 14 & 18 Moran as modified above teaches that the locking features of the first and second fasteners are a pivot latch (FIG. 6: depicted). 
Regarding claim 8 Moran as modified above teaches a vehicle (Column 1, lines 45-55); a seat belt (FIG. 1: 32); the seat belt accessory of claim 1 placed along a length of the seat belt (FIG. 1: depicted). 
Regarding claim 15 Moran teaches a method for creating more seat belt space comprising: placing the seat belt accessory of claim I along a length of a seat belt (FIG. 9: depicted); 14520.0020placing the seat belt accessory against a body of a passenger (FIG. 9: depicted); fastening the seat belt (FIG. 9: depicted); adjusting the first fastener and second fastener along the length of the seat belt to create space (FIG. 10: depicted with more space between the occupant’s hands and the belt).
Claims 5, 6, 12, 13, 16, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (US 5902016 A, herein after referred to as Moran) in view of Emond (US 8146946 B1). 
Regarding claims 5, 12, 16, & 17 Moran does not teach that the securing features of each of the lower components are a plurality of projections aligned in two rows and the securing features of each of the upper components are a flange configured to fit in between the plurality of projections.	However Emond as modified above does teach securing features of each of the lower components are a plurality of projections aligned in two rows (FIG. 1: 110 & 112) and the securing features of each of the upper components are a flange configured to fit in between the plurality of projections (FIG. 1: 114). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively used the locking and securing features of Emond with the fastener of Moran as a matter of obvious engineering choice. These projections can also be described as flanges. 
	Regarding claims 6 & 13 Moran as modified above teaches that the securing features of each of the upper components are a plurality of projections aligned in two rows and the securing features of each of the lower components are a flange configured to fit in between the plurality of projections (Emond, column 2, lines 47-end of page).
Allowable Subject Matter
Claims 2-4, 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 2 & 9 no prior art made of record teaches a seat belt accessory comprising a connecting member which extends as the first and second fasteners are placed further along the length of the seat belt. Regarding claim 3 & 10 no prior art made of record teaches a seat belt accessory comprising a connecting member which is configured to bend and create a space between a seat belt and a passenger. Regarding claim 4 & 11 no prior art made of record teaches a seat belt accessory comprising a connecting member that when a pressure is applied to the connecting member, the first fastener and second fastener are configured to slide further apart and the connecting member is configured to instantly extend. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach seat belt accessories of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614